DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the acronym or abbreviation “3D” should be accompanied with the fully spelled term when it is first introduced in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kandlikar et al (U.S. Pub. 2019/0385308 A1).
Regarding claim 1, Kandlikar et al teaches a method (Abstract, Figs. 7-9) comprising: 
              accessing a breast temperature profile representing a temperature distribution across a surface of a patient's breast (paragraphs [0041], [0069], [0070], [0097], “Temperature profiles—Another method to identify thermal features is to obtain the surface temperature profile along lines drawn on the skin surface. These lines can be the same as described for the generation of the thermal grid.”); 
              generating a 3D model of the patient's breast (paragraphs [0073], [0109], “generating a 3D digital model using collected images”); 
              overlaying the breast temperature profile onto the 3D model of the patient's breast to generate a 3D temperature profile for the patient's breast (paragraph [0079], “In one embodiment, the phantom thermal images are generated using the thermal simulation software saved in views/orientations that reproduce the views/orientations that were used to capture the infrared images during clinical testing. To facilitate the comparison, the phantom thermal images and surface infrared images should correspond to the same view, orientation and angle of the body part. Image alignment also known as image registration or registration is an important step while comparing the phantom thermal image and surface infrared imaging in order to assure that the corresponding regions of interest are closely matched with each other.”); 
              evaluating a thermodynamic model on the 3D temperature profile to estimate the internal temperature distribution within the patient's breast (paragraphs [0125]-[0133], “ii. thermal abnormalities are classified as veins if the temperature difference between maximum and minimum temperatures is between 0.2° C. and 2.0° C. over a 1 mm to 5 mm, iii. if an abnormality is classified as both a vein and a tumor, it is classified as a tumor, iii. contours including, 1. contours drawn around visible hot spots or temperature differences, 2. heightened temperatures detected and identified as abnormalities”); 
             evaluating a diagnostic model on the internal temperature distribution to estimate a location and a size of a tumor within the patient's breast (paragraphs [0085], [0090], [0137]-[0141], determining location, size, characteristics of tumor); and 
            rendering a visual 3D model of the patient's breast representing the location and the size of the tumor within the patient's breast (paragraphs [0144], [0213], “Using volumetric images of the breast with tumor helps to visualize the location of the tumor within the breast. FIG. 27 shows the actual tumor within the breast, the estimated tumor and the image registration between actual and estimated, where it is observed that the estimations match closely the actual location and size.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references in form 892 are relevant to the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613